 RYBOLT HEATER COMPANY331RyboltHeaterCompanyandUnitedSteelworkers of America,AFL-CIO. Case8-CA-4401.June13,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn April 12, 1967, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, and the entire record in thiscase, including the exceptions and brief, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that Respondent, Rybolt HeaterCompany, Ashland, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'As we agree with the Trial Examiner that Respondent violatedSection 8(a)(1) by Plant Superintendent Buzzard's feigned use of acamera on three occasions to disperse congregating pickets, wefind it unnecessary to make findings with respect to otherinstances where a camera was raised and no pictures taken, forsuch further findings would not affect the remedy providedhereinTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERAMEY DONOVAN, Trial Examiner: United Steelworkersof America, AFL-CIO, herein the Union, filed a chargeagainst Rybolt Heater Company, herein the Company orRespondent,onOctober 28, 1966.Under date ofDecember 12, 1966, a complaint issued, alleging violations165 NLRB No. 36of Section 8(a)(1) and (5) of the Act. Hearing was held onJanuary 31,1967, in Ashland, Ohio, before me.FINDINGS OF FACT AND CONCLUSIONS1.JURISDICTIONRespondent is an Ohio corporation, with its principaloffice and place of business in Ashland, Ohio, where itmanufactures and sells heating and air-conditioning units.At all times material, Respondent, in the course of itsbusiness operations, directly ships goods and productsvalued in excess of $50,000 to points outside Ohio.Respondentis anemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESTheUnionhasbeen the certified bargainingrepresentativeofRespondent'sproductionandmaintenance employees since 1941. The last contractbetween the parties was for a term from August 1, 1964, toJuly 31, 1966. On May 25, 1966, the Union gave notice ofits intent to have the contract terminate as of July 31, 1966,and requested negotiations for a new contract. Duringcontract negotiations in the latter part of 1966, the partiesmutually agreed to extend the term of the contract toAugust 7, 1966.The first meeting for contract negotiations in 1966 tookplace on June 24. Other meetings were held on July 14, 28,and 30 and August 6, 13 or 14, and 22.In negotiations, the Company said that it was unable togrant a wage increase. At the July 30 meeting, although norequest had been made by the Union for financial data, theCompany presented a document entitled "Report onExamination For the Year Ended December 31, 1965,"bearing the name of a firm of certified public accountants.The document included a balance sheet for 1964 and 1965;statement of net income for 1964 and 1965; and variousschedules of expenses for the same years. Reeder, theprincipal union negotiator, refused to look at the aforesaidreport, saying that the subject was prematture and thatthey were still negotiating on noneconomic issues. Reeder,in earthy terms, which we paraphrase, said that he wouldnotuse the report for toilet paper. At subsequentmeetings, the above report was on the table in view of theparties but was not perused by Reeder.At the August 6 meeting the Union made it known that itwould strike on August 8, Monday. The Company, onAugust 6, informed the Union that although it was unableto give a wage increase, it was offering the Union a 5-centgeneral wage increase with the other terms of the oldcontract unchanged, but for a term of 2 years, expiring in1968. The Company said that in making the wage increaseoffer it was gambling that its business would improvebecause of an expanded sales force and new machinery.Also stated by the Company was the fact the foregoingproposal was contingent upon the employees continuing towork and not going on strike on August 8 as scheduled.All production and maintenance employees, about 32 innumber, went on strike on August 8. The strike wascontinuing at the time of the instant hearing. At a meetingon August 14, the Company made it clear to the Union thatthe Company had withdrawn its 5-cent-wage-increase offerand was offering to agree to the terms of the expiredcontract,unchanged, for an additional 2 years. On 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 22, the date of ameetingbetween the parties atwhich a Federal mediator was present, the Companystated that it was unable to pay any wage increase andagainoffered to agree to the terms of the expired contract.The Company said that its prior offer of a 5-cent wageincrease had been made contingent on there being nostrike; and that the strike which had taken place renderedthe Company even more unable to pay a wage increase inany contract. The Union rejected the Company's proposalof a contract with the same terms as those that had existedunder the expired contract.The Union, through Reeder, wrote to the Company onSeptember 20, 1966, as follows:Inasmuch as you have withdrawn your offer of 5 centsan hour made prior to the strike because of claimedinability to pay, we are hereby requesting that youmake available to us for examination and study yourbooks and records so that we might bargainintelligently on economic matters.... By this request,we are not conceding in any manner that a 5 centincrease would be adequate.Smith, vice president of the Company, testified that noreply was made to the above letter since it was theCompany's view at that time, and at the hearing, that noreply was necessary inasmuch as the Union had availablethe financial report submitted by the Company on July 30,1966, supra.There wasa meetingof the parties on October 17 atwhich Johns, district director of the Union, and Reederrepresented the Union. The Company presented to Johnsthe same financial report, aforementioned, that it hadproduced on July 30. Reeder testified that he was notsatisfied on October 17 that the financial report wasadequate since it related only to the year endingDecember 31, 1965. He testified that he wanted books andrecords that would show the financial condition of theCompany as of approximately the time when, inAugust 1966, the Company stated that it was unable toafford any wage increase.' On October 28, the Union filedthe instant charge.On November 10, 1966, Reeder telephoned Smith of theCompany. Reeder asked Smith, who had participated inall the priormeetingsas the highest ranking companyofficial present, whether he would sit down and negotiatethat evening or "at any time." Smith testified that hereplied that the Company was unable to meet with theUnion "due to the fact that they [the Union] had filedcharges" and the matter was in the hands of theCompany's attorney. Smith was then asked:Q. Is it your position that you are unable tonegotiate as long as the charge is pending? Is thatyour position?A. That is our position ... we would like to see theend results of the charge.The Company receiveda telegramfrom the Union,dated November 10, 1966,stating:DEMANDING IMMEDIATE RESUMPTIONS OF NEGOTIA-TIONS. ALSO DEMANDING IMMEDIATE PRODUCTIONAND AVAILABILITY OF YOUR BOOKS AND RECORDS REINABILITY TO PAY PLEA. IN VIEW OF LENGTH OFSTRIKE, YOUR PROMPT ADVICE IS APPRECIATED.Reeder also testified that what he wanted was "something tosatisfy us as to whether the Company has the ability to paytheup-to-date financial position of the Compa.iy to show their abilityor inability to pay "2Respondent's counsel also asked the witness the date whenhe first saw "a record from-either from your own bookkeepingThe Company replied by telegram on November 15stating:UPON YOUR OWN APPLICATION THIS MATTER IS NOWIN THEHANDS OF NATIONAL LABOR RELATIONS BOARDNo further response had been made by the Company tothe Union's requests.At the hearing, Smith testified that in the July-November 1966 period, and, apparently, through at leastDecember, the Company had no records, other than thereport for the calendar year 1965 submitted to the Union inJuly 1966, that would show the financial condition of theCompany."In the course of cross-examination by the GeneralCounsel, Smith stated that the Company did have abookkeeperwho maintained purchase records on amonthly basis as well as records of accounts receivable,accounts payable, monthly sales records, payroll records,fixed overhead, and general entries. Smith testified that in1966 he knew that the Company was not doing "too well"because he "looked at general entries" and knew how theoperation was going and knew that sales were off. Thewitness testified that "right after the first of the year[1967]" he saw a financial report for the year 1966. Noeffort was made to secure this report for the Union or tomake it available to the Union or to report its contents tothe Union.Conclusions With Respect to the 8(a)(5) AllegationsIt is well established that an employer who asserts incontract negotiations his economic inability to grant awage increase, and, who, upon request by the unionbargainingagent for substantiating evidence in the form offinancial records, fails or refuses to make such evidenceavailable, has made a material manifestation of lack ofgood faith in bargaining as required by Section 8(a)(5) ofthe Act.3Without commending Union Representative Reeder'schoice of language on July 30, it is our opinion that thelegalissueherein involvedwas fully joined byRespondent's specific withdrawal on August 14 of its offerof a 5-cent wage increase and the statement of its positionthat it was financially unable to grant any wage increase;by the Union's refusal to agree to a new 2-year term of theexpired contract without a wage increase, as proposed byRespondent; and by the Union's written request, onSeptember 20, citing the Respondent's withdrawal of its 5-cent wage increase "because of claimed inability to pay,"that Respondent make available to the Union its books andrecords for examination so that the good faith of theclaimed inability to pay could be verified or otherwise.Respondent relies on the fact that, in and from July1966, it proffered to the Union a financial statement for thecalendar years 1964 and 1965. While the proffer wasoriginally made before the issue of a wage increase and theissue of claimed inability to pay were mutually joined bythe parties and before any union request for economicsubstantiationwas made, these factors alone are notdeterminative.More important is Respondent's failure toreply to the Union's specific requests on September 20and November 14, 1966, that books and records be madeoperations or from a public accountant that would show yourfinancial condition during the year 1966 " Smith replied that itwas on January 3, 1966, and that "record" was for the years1964 and 1965.'NLRB v Truitt MfgCo,351US 149 RYBOLT HEATER COMPANY333available to the Union to substantiate Respondent'sclaimed inability to pay.4 Coupled with the foregoing, wenow turn to the financial statement that Respondent, atthe hearing, asserts constituted compliance with theUnion's request on September 20 and November 14.In our opinion, a report of the financial status of acompany in the years 1964 and 1965 does not constituteeither a substantiation of, or the making available ofrecords to substantiate, a claimed inability to grant anywage increase in August 1966 or thereafter. A company'seconomic status in 1 year may be worse, better, or thesame, in any month, quarter, 6-month period, or longer inthe following year. This is particularly true in a highlydeveloped industrial economy such as our own, operating,as it does, in a free enterprise environment subject tomany varied and fluctuating factors, tangible andintangible. Nor does the record satisfy us that Respondent,in 1966, did not have records that it could have madeavailable to the Union for the purpose requested. Anaccountant's financial statement from the Company for1966 was neither necessary nor was it requested. Ifrelevant company records, which the evidence shows wereon hand, had been made available to the Union on request,under reasonable conditions, the Company would havedemonstrated its good faith. In the absence of acompendium of the records in the form of a financialstatementbyacompany auditor, bookkeeper, oraccountant, the Union, if it desired such a statement as acapsule of the Company's economic condition, could havehad such a financial report prepared by its own accountantfrom the records that, in our opinion, the Company wasobliged to make available.We find that Respondent by failing and refusing to makeavailable to the Union, on September 20, 1966, andthereafter, its financial records to support its position thatit could not pay any wage increase, violated Section 8(a)(5)and (1) of the Act. We further find that Respondent'sfailure and refusal to meet with the Union, the certifiedbargaining agent, on and after November 15, 1966, for thepurpose of negotiations, constituted a violation of Section8(a)(5) and (1) of the Act.5Alleged SurveillanceAs we have seen, the strike commenced on August 8,1966. The Company, thereafter, sought an injunction, anda hearing on the petition was held on August 13. Whateverthe details of the injunction hearing, no injunction issued.Subsequently, on September 2, the Company refiled itspetition for an injunction and a hearing was held onSeptember 21. As far as appears, no injunction issued.During the strike, the Union customarily picketedacross the street from the front of the plant where theCompany's parking lot was situated. This lot, with a 16-foot entry driveway, was directly across from the front'door of the plant. People doing business with theCompany, company officials, and nonstrikers (employeeswho went back to work commencing about September 1)used the parking lot. The Union used about 5 to 10 picketsand a picket sign stating the name of the Union and thatthe plant was on strike. The pickets, usually about five,walked in a general area, from one end of the parking lot tothe other, including the driveway, and also had some kindof a picket shack at one end of the lot, outside of whichwere a few chairs where the pickets lounged at varioustimes.Testimony regarding conduct relating to the strike andthepicketingwasgivenbyReeder, the unionrepresentative; Hockenberry, a picket; Buzzard, the plantsuperintendent; and Smith, the Company's vice president.In some respects,the testimony of the witnesses wasimprecise but we have distilled therefrom what we believeisan accurate picture of events. Our impression ofBuzzard and Smith, in this connection, was of twoindividuals relatively unsophisticated in labor law, butbasically reliable in describing what took place.On August 15, Buzzard stood in the window of one of theoffices in the plant and took motion pictures of the picketsacross the street. On this same day, there was a deliveryvan in the parking lot with a large carton or cratecontainingone of the Company's products that had beenplaced in the van for delivery elsewhere. When the van leftthe Company parking lot, Reeder and Hockenberry gotintoReeder's car. Reeder states that Buzzard tookpictures as Reeder entered his car. Thereafter, the vanproceeded to Mansfield, a nearby town. Reeder andHockenberry followed the van in Reeder's car. Reederstates that he wished to ascertain the destination of thedelivery. Buzzard, in his car, followed Reeder's car as itfollowed the van on the highway. As he followed, Buzzard,with one hand, operated a motion picture camera fromtime to time, and took pictures of the scene and the rear ofReeder's car, including the license plate, as it followed thevan.No untoward incident occurred during the tripinvolving the van or the following cars.On September 1, for the first time since thecommencement of the strike, a few employees went towork in the plant. Smith took some motion pictures of thepicket line and the pickets from the window of his officeacross the street.At the end of the day, theaforementioned working employees entered a passengervan in the company parking lot across the plant. Althoughthe Union denies that it was preventing the van fromleaving the lot, the evidence shows that the van hadstopped near the exit driveway leading from the lot. Thewindows of the van were entirely closed and the driver, acompany employee, was sitting with his arms folded on thewheel. It is our opinion that a picket, probablyHockenberry, at one point, had one foot resting on therunning board and was asking the employees therein, insubstance, why they were working during the strike.Various incidents occurred during the episode of the van.At one point, Hockenberry lay down briefly in front of thevan. Reeder states that Hockenberry was "just clowningaround." At another point, Hockenberry had some foldedpapers or a paper bag. Company witnesses state that hewas trying to light the papers as a torch. Hockenberrystates that he was trying to catch some bees in a bag. Atsome point Buzzard drove his car into the lot andapparently hit or grazed one or more pickets near the areaof the van and the parking lot driveway as he drove out ofthe lot.6 Reeder testified that before "Buzzard got into theact," a policeman was on the scene and told the pickets tolet the van leave. The van left. Reeder denies that the' If Respondent had made available some records or data forthe period from January to August 1966 or thereafter or hadoffered to do so,itwould have then been incumbent upon theUnion to be more specific if it deemed such datato be inadequate5It is well settled that the filing or pending of charges and ofunfair labor practice proceedings does not relieve a respondent ofits obligations under the Act"Buzzard's car had been parked on the street and he hadfinished removing a flat tire and replacing it 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDpickets had at any time prevented the van from leaving. Inany event, Smith was taking some motion pictures atvarious times during the parking lot episode involving thevan.On September 7, Smith observed a number of strikersin the general area of the plant shortly before somenonstrikers were to leave the plant. Some of the strikerswere parking their cars across from the driveway wherethe nonstrikers would emerge. Police came to the scene.Nothing occurred. The Company took some picturesduring the foregoing.Sometime in September, Buzzard testified that one oftheir dealers drove up in a truck with his wife and child topick up some furnaces at the plant. The pickets weretalking to the dealer and Buzzard came out with anunloaded camera and pointed it at the scene and thepickets dispersed.7 On a few other occasions, Buzzardpretended to take pictures when he observed the pickets"congregating." It is not entirely clear what Buzzardmeant by "congregating" but we construe it as referring toincidents when the pickets gathered or grouped togetheras in the type of instance described by Buzzard, above,involving the dealer who drove up to the plant to pick upsome material.We find further confirmation of thisinterpretation in Smith's testimony. Smith pretended totake pictures on an occasion when the pickets were talkingto the driver of a truck delivering material to the plant. Thepickets were endeavoring to persuade the driver not tomake the delivery.ConclusionsSurveillance is the act of observing and the termsurveillance is commonly used in labor law to describeillegalobservation by an employer of employee unionactivity. Thus, a supervisor's presence outside or nearby aunionhall at the time of a unionmeeting isheld to beillegalobservation and surveillance in violation of Section8(a)(1) of the Act. It is apparent that the supervisor'spresence and observation outside the union hall in theabove situation constitutes interference with the rights ofemployees for the simple reason that the supervisor has nolegitimatereason to be present and to be observing whatemployees are attending the meeting. Moreover, the unionmeetingis of such a nature that itis anactivity involvingsolely the union and the employees and they can expect tobe free of employer observation while engaging in suchactivity.It is our opinion that picket line activity in front of astruckplant is adifferentsituationthan a union meeting orother employee-union activity in which the employer canhave no legitimate interest. An employer's observation of aunionmeeting,whether he uses his eyes alone or acamera, constitutes unwarranted and illegal interference.But we can perceive no reason why an employer may notobserve a picket line and its activity in front of its plant. Apicket line is, by its very nature and intent, a public actand a public demonstration. Such demonstrations aremeant to be observed and demonstrators generally wouldbe disappointed if they were not observed and if they didnot attract attention. Since we live inan agewhen scenescan be recorded by means other than crude drawings onthe wall of a cave, photographs, still or moving, are notinfrequentlymade of demonstrations, whether thepicketing is in support of a strike, or civil rights, orantiwar, or any other subject. Newspapers are amongthose who take pictures of picketing and a newspaperpicture is seen by employers, employees, pickets, and thegeneral public.Photography in itself cannot be regarded as somethingsinisteror occult. A photograph simply reflects andrecords a scene by viewing the scene through a lens sothat, by means of a light opening, the scene is imprinted onchemically sensitive paper. The evidentiary weight of aphotograph is, of course, like all other evidence, subject toscrutiny by reason of its selectivity, the angle of view, thetime taken, and other factors. But the picture itself simplyreflects mechanically and chemically what the observer orpicture taker sees. In the latter part of the 20th century inthe United States, we are well past the tales of explorers indistant jungles who reported that natives feared to havetheir pictures taken and fled into the jungle because thegreat chief who flew in an iron bird pointed a magic box atthem that would steal their souls if representatives wouldsee them. It is a profound illusion to entertain the beliefthat an employer and its representatives are not interestedin observing the size, the composition, and the conduct ofa picket line. Whether the employer stands at the door ofitspicketed plant or in a window thereof and dailyobserves the picketing, his conduct, as far as we areaware, is not illegal observation, to wit, surveillance. Andthenature of a strike and picketing supports thelegitimacy of observation by the employer who is beingpicketed. As Mr. Justice Douglas observed inBakery andPastry Drivers & Helpers, Local 802, IBT v. Wohl,315U.S. 769, 776-777, "Picketing by an organized group ismore than free speech, since it involves patrol of aparticular locality and since the very presence of a picketlinemay induce action of one kind or another, quiteirrespective of the nature of the ideas which are beingdisseminated."In connection with the foregoing, prudent awarenessandalertnesswouldseem to impel competentmanagement to be consistently cognizant of the details ofthe picketing of its plant, albeit there is no presumptionthat the pickets will engage in any illegal conduct A strikeand picketing and their circumstances have at least thepotentiality of giving rise to legal contentions against theemployer, the union, or both. Federal or State courtproceedings or Board proceedings are a possibility.If the employer may observe the picket line from day today, the next question is, may he do so as effectively aspossible and with the normal mechanical aids of ourcontemporary society. If the plant official has less thanperfect vision or is nearsighted, it would seem that hecould observe the pickets in front of the plant with the aidof eyeglasses or resort to binoculars in order to se`e moreclearly the pickets and their picket sign and their conductand identity. Nor do we believe that a recording of dailyevents in a diary, including the numbers, identity, andconduct of the pickets, the identity of persons or vehiclesentering or leaving the premises, would have been amiss.Unaided memory, as the often imprecise testimony in thisrThe content of the conversation between the dealer and thepickets is not shown The pickets were probably attempting topersuade the dealer from further dealings with the Company RYBOLT HEATER COMPANYproceeding illustrates, is something on which reasonablyprudent people should not always rely.8The evidence persuades us, in part, that the Companytook pictures on some occasions when it thought thatsomething other than the usual walking or sitting of thepicketsmight occur or was about to occur or wasoccurring. It was, for instance, not illegal for two unionmen, Reeder and picket Hockenberry, to follow a companyvan delivering a company product to a nearby town. Butwe are unable to conclude that the plant superintendentcould not follow the car that was following its truck. Webelieve that the superintendent had a right to observe suchconduct since there is no way that he would have knownwhat the union car and its occupants would do or wouldnot do. The driver of the truck probably could see in hisrearview mirror that a car was following him. Who theoccupants were might well have become a disputed pointif the car had tailgated the truck or driven parallel with itat some point or engaged in other action. The fact thatnothing illegal occurred proves only that fact. The unionpeople did nothing illegal. We believe the superintendenthad as much right to observe the union car as the latterhad to observe the truck. If the Union took a picture of thetruck because it believed that it would help to establishthat the plant was farming out work or otherwise doingsomething that the Union deemed significant, we believethat the picture would have been simply a photographicrecord of what the union people had observed and had aright to observe.We believe the same is true of thepictures taken by the superintendent. For one thing, thelatter's pictures showed the license plate of the union car.Just as there was no way of knowing what would occurduring the following of the truck, there was no way ofknowing whether the ownership or identity of the carwould be admitted or disputed in the event an incident hadoccurred. In Board cases, the records not infrequentlyreflect efforts to identify unidentified persons or cars insituations where the Union is contending and endeavoringto prove illegal conduct by an employer and vice versa.While the Examiner was prepared to uphold theEmployer's right to observe the picket line and picket lineincidents and to record its observation by means ofphotographs, there is substantial evidence that persuadesus that the camera was used not as a means of recordingbut as a means and an instrument of interfering withlegitimate picketing activity protected under Section 7 oftheAct.The pictures were not used in either of theinjunction hearings.The initial picture taking commencedafter the first hearing and no pictures were there shown.The same was true of the second hearing since thepictureswere not developed until subsequent to thathearing."TestimonyofbothSmithandBuzzarddemonstrates that they deliberately and visibly pretendedto take pictures of incidents wherein pickets were verballyattempting to persuade a truckdriver and a customer tohonor the picket line and not to deliver or pick up from theplant.The same tactic of simulated picture taking wasused in other instances which the Company simplydescribed as occasions when the pickets "congregated."The intended and actual result of these tactics was that"Reeder,the union representative in charge of the strike andpicketing, who was present and who testified to the events onAugust 15, was unable to remember the name of even one picketon that occasion In retrospect,the identity of the pickets on thatoccasion was not important,but as of August 15 neither the Unionnor the Company could have been sure of what might haveoccurred, including the possible importance of the precise335the pickets ceased their attempts to have their picket linehonored on the aforedescribed occasions. We believe thatRespondent's conduct wasde factointerference inviolationof Section 8(a)(1) of the Act and that thecalculated effect of the conduct was one of interferencewith rights protected under Section 7 of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.By failing and refusing to make available to theUnion,upon request, on September 20, 1966, andthereafter, its books and records in support of its claimedinability to pay a wage increase in August 1966 andthereafter,and by failing and refusing to meet andnegotiate with the Union as the collective-bargaining agenton and after November 15, 1966, Respondent has engagedin unfairlabor practiceswithin the meaningof Section8(a)(5) and (1) of the Act.3.By the taking of photographs and by the pretendedtakingofphotographs for use as instruments ofinterference, and by using the aforesaid as instruments ofinterferencewith legitimate and protected picket linestrike activity,Respondent has interfered with rightsguaranteed by Section 7 of the Act and has engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.The appropriate unit consists of all production andmaintenance employees at Respondent's Ashland, Ohio,plant, excluding all office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.The Union is the representative of the employees in theaforesaidunitwithin the meaning of Section 9(a) of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlaborpractices,itwill be recommended that Respondentcease and desist therefrom and take affirmative remedialaction to effectuate the policiesof the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact,conclusionsof law,and the entire record in the case,and pursuant toSection 10(c) of the National Labor Relations Act, asamended,itis recommended that the Respondent, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectivelywithUnitedSteelworkers of America,AFL-CIO,by failing andrefusing,upon request,tomake available to the saidUnion,Respondent's financial books and records pursuantto Respondent's claimed inability to grant a wage increaseto its employees in August 1966 and thereafter.(b)Refusing to bargaincollectivelywith the aforesaidUnion since November15, 1966,by failing and refusing toidentity and conduct of the pickets and others 'rite same may besaid of the testimony of Hockenberry, an active picket, who wasable to name only two pickets on an occasion in which he was anactive participantMuch the same is true of testimony bycompany witnesses"Radio Industries, Inc.,101 NLRB 912.925. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDmeet and negotiate with the Union as the collective-bargaining agent of Respondent's employees.(c)Photographing or pretending to photograph or givingthe impression of photographing protected picket linestrike activity of employees for the purpose, and with theeffect,of interfering with rights of employees underSection 7 of the Act.2.Take the following affirmative action to effectuatethe purposesof the Act.(a)Upon request, meet and negotiate with the aforesaidUnion for the purposes of collective bargaining and makeavailable to the Union,under reasonable conditions andcircumstances,Respondent's financial books and recordsthat will reflect Respondent's financial condition for theyear 1966 and thereafter.(b)Post at its premises at Ashland,Ohio, copies of theattached notice marked "Appendix."10 Copies of saidnotice, to be furnished by the Regional Director forRegion 8,afterbeing duly signed by Respondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify theaforesaid Regional Director,inwriting,within 20 days of the date of receipt of this Decision,what steps Respondent has taken to comply herewith.'" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "' iIn the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify saidRegional Director,in writing, within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:Uponrequest,WE WILLmeetand bargain collec-tivelywith the United Steelworkers of America,AFL-CIO, and we will make available to the saidUnion our financial books and records that will showour financial condition for the year 1966 andthereafter.WE WILL NOT photograph or pretend to photographprotected picket line strike activity of employees forthe purpose, and with the effect, of interfering withthe rights of employees as guaranteed by Section 7 ofthe National Labor Relations Act.All our employees are free to become, remain, or refrainfrom becoming or remaining,members of the aforesaidUnion or any other union, except to the extent that unionmembership may be required by a contract as a conditionof employment, or authorized in Section 8(a)(3) of the Act.Our employees are free to engage in union and concertedactivity, or to refrain from such activity.RYBOLT HEATER COMPANY(Employer)DatedBy(Representative)(Title)This noticemustremain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 720 BulkleyBuilding,1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465.